Citation Nr: 1141073	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for post operative status, right ovarian cyst with tubo-ovarian adhesions and abdominal and pelvic adhesions (hereinafter referred to "post operative status, right ovarian cyst"). 

2.  Entitlement to special monthly compensation for the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to May 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record

The issue of entitlement to service connection for fibroids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has her right ovary and her service-connected post operative status, right ovarian cyst disability is not characterized by symptoms that require continuous treatment.  

2.  The medical evidence of record is negative for findings that the Veteran's service-connected post operative status, right ovarian cyst disability is symptomatic. 

3.  There is no basis for an award of special monthly compensation based on the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post operative status, right ovarian cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic Codes 7699-7619 (2011). 

2.  The criteria for special monthly compensation based upon loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and(3) that the claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, December 2005 and May 2006 pre-rating letters provided notice to the Veteran of the evidence and information needed to substantiate her claims for an increased rating for post operative status, right ovarian cyst and for entitlement to SMC.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters further requested that the Veteran submit any additional information or evidence in her possession that pertained to her claims.  The May 2006 letter provided the Veteran with information regarding the assignment of disability ratings, pursuant to Dingess/Harman, supra.  The April 2007 RO rating decision reflects the initial adjudication of the claims on appeal.  Hence, the December 2005 and May 2006 letters-which meet all four of Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's VA medical records, private medical records, to include those submitted by the Veteran from J.R. Quinones, M.D., and the reports of January 2006 and February 2010 VA gynecological examination reports, and an August 2010 addendum VA medical opinion.  Also of record and considered in connection with the appeal is the April 2011 transcript from the Board hearing and various written statements provided by the Veteran, and her representative, on her behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Increased rating

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran is currently assigned a noncompensable rating for post operative status, right ovarian cyst, pursuant to Diagnostic Codes 7699-7619.  In this case there is no Diagnostic Code for this disability.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20. 

The RO has rated the Veteran's disability as analogous to removal of an ovary, under Diagnostic Code 7619 which provides that the removal of an ovary will warrant a 100 percent rating for three months after removal.  Thereafter, complete removal of both ovaries will result in a 30 percent rating.  Removal of one ovary with or without partial removal of the other warrants a noncompensable rating.  See 38 C.F.R. § 4.116, Diagnostic Code 7619.  It is noted that the disability should be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.116, Diagnostic Code 7619. 

VA medical records from July 2002 to July 2010 are negative for complaints, findings, or diagnosis related to the Veteran's post operative status, right ovarian cyst. 

Private medical records from J. R. Quinones, M.D., reflect that the Veteran elected to have a hysterectomy due to her menorrhagia condition.  Prior to surgery the Veteran had a normal size uterus with multiple fibroids.  Her left ovary and tube were absent.  

A June 2003 private operation report reflects that the Veteran underwent an exploratory laparotomy, supracervical hysterectomy.  

A December 2005 private medical record reflects that the Veteran complained of abdominal pain for one day.  It was suggested that the Veteran be evaluated for kidney stones.  

In December 2005, the Veteran submitted a VA form in which she stated that from 1983 to the present she has been treated for heavy menses, to include severe abdominal pain and anemia.  This resulted in a partial hysterectomy in June 2003.  She contends that she is still experiencing abdominal pain.  She furthered that her ovary was removed in 1980 while on active duty.

A January 2006 VA gynecological examination report reflects that the Veteran complained of pelvic discomfort on and off.  The diagnosis was a history of right oophorectomy and appendectomy in the military and then the Veteran had supracervical hysterectomy.  At present, she has mild left adnexa/tenderness.

A February 2010 VA gynecological examination report reflects that the Veteran has her right ovary remaining.  At that time of the examination she had no complaints.  Pelvic examination was normal, uterus was absent, adnexa noted as one remaining, non palpable.  The diagnosis was a normal gynecological examination.  The Veteran has one remaining ovary.  The opinion was that in 1982, the Veteran was operated on for an acute appendicitis and hemorrhagic corpus leteum cyst, not pelvic inflammatory disease or tubo-ovarian abscess.  The Veteran had surgical total abdominal hysterectomy and unilateral salpingo-oophorectomy for fibroids and bleeding in 2002.  She currently has no symptoms related to either surgery and the examining physician opined that he did not think that one surgery led to the next.  Therefore, it is less likely as not that the Veteran's subsequent gynecological problems, including her hysterectomy, are due to her service-connected right ovarian cyst and adhesion.  Review of the chart reveals no absolute history of pelvic inflammatory disease. 

A March 2010 VA medical record reflects that the Veteran was advised of an abnormal PAP smear, but decided to follow-up with her private gynecologist.

In an August 2010 addendum from the prior VA examiner, he indicated that the claims file was reviewed, and that his findings in the previous examination and opinion remained unchanged.  He added that review of the chart reveals no absolute history of pelvic inflammatory disease or any other condition that could have caused both the cyst and then the eventual hysterectomy.  

During the August 2011 Board hearing, the Veteran testified that she believed her hysterectomy was necessary and was a residual of her service-connected post operative status, right ovarian cyst.  See pages 12 to 13 of the hearing transcript. She asserts that her current symptoms include night sweat, hot flashes, and insomnia. See page 16 of the hearing transcript.  She asserted that her physician related her symptoms to her right ovarian cyst disorder.  She reported that the only thing she takes for her symptoms is calcium with Vitamin D.  She furthered that she has a pulling sensation or sharp pain every now and then, and that she was told they were due to her adhesions.  See page 20 of the hearing transcript.  

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for a compensable rating for post operative status, right ovarian cyst are not met. 

As noted above, the Veteran's disability is rated analogous to Diagnostic Code 7619 for removal of one ovary with or without partial removal, which in this case warrants a noncompensable rating.  The last VA examination shows that the Veteran has her right ovary, as such, the next higher 30 percent disability rating under Diagnostic Code 7619 is not warranted.  Hence, a noncompensable rating is consistent with these findings.  

The Board has also considered rating the Veteran's service-connected disability under the general rating formula for disease, injury, or adhesions of the female reproductive organs, to include ovarian disease or injury where a 10 percent rating is to be assigned for symptoms that require continuous treatment.  A 30 percent rating is to be assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615 (2011). 

However, the Board finds that the evidence of record fails to support a finding that the Veteran's service-connected disability is manifested by symptoms that require continuous treatment.  Although the Veteran reports that she continuously treats her disability with Calcium with vitamin D, there is no medical evidence to support her contentions that her service-connected disability requires continuous treatment.  Moreover, there are no medical records indicating that the Veteran had any complaints pertaining to her service-connected disability.  In fact, the February 2010 VA examiner noted that the Veteran had no complaints.  Therefore, the Board finds that the evidence of record does not support the award of a compensable 10 percent disability rating pursuant to Diagnostic Code 7615 (2010). 

Furthermore, the Board finds that a compensable rating pursuant to Diagnostic Code 7618 for removal of the uterus is also not for application consistent with the March 2010 and August 2010 VA examiners' opinions that it is less likely as not that the Veterans subsequent gynecological problems, including her hysterectomy, are due to her service-connected right ovarian cyst and adhesion.   
 
In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2010); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for her service-connected post operative status, right ovarian cyst.  There is no objective evidence revealing that his condition caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

As noted above, there is a lack of objective symptomatology associated with the service-connected disability.  Thus, the rating criteria reasonably describe the Veteran's disability.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted. 

In addition to the medical evidence, the Board has considered the Veteran's assertions that her disability is greater than contemplated by the current non-compensable rating.  As a layperson, the Veteran is competent to attest to symptoms that she experiences, such as pain.  As such, these statements are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in this case, none of the private or VA medical records reflects any complaints or findings of symptomatology related to the Veteran's service-connected post operative status, right ovarian cyst disability on appeal.  Again, as noted above, the February 2010 VA examiner reported that the Veteran had no complaints.  The Board finds this evidence to be more probative than the Veteran's lay statements. 

As such, there is no basis for staged ratings, pursuant to Hart, supra, and a compensable rating for post operative status, right ovarian cyst must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against a higher (compensable) rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Special monthly compensation

The Veteran contends that she is entitled to special monthly compensation based upon loss of use of a creative organ, secondary to her service-connected post operative status, right ovarian cyst disability. 

The Board notes that the Veteran's service-connected post operative status, right ovarian cyst with tubo-ovarian adhesions and abdominal and pelvic adhesions has been evaluated under Diagnostic Code 7619.  That Diagnostic Code requires consideration of additional benefits for special monthly compensation under 38 C.F.R. § 3.350.  

The Board notes that special monthly compensation is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

Special monthly compensation is appropriate when a Veteran, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  The ovaries are considered creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  In this case, the Veteran has her right ovary and there is no medical indication that the Veteran has lost the use of her right ovary.  In addition, while the medical evidence shows that the Veteran does not have her left ovary, there is no evidence showing that such loss is the result of a service-connected disability.  Moreover, the Veteran is not service-connected for a left ovary disability.  

Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App.  at 426, 430 (1994).  As there is no legal basis for an award of special monthly compensation based upon loss of use of a creative organ, the claim must be denied as a matter of law. 



ORDER

A compensable rating for post operative status, right ovarian cyst with tubo-ovarian adhesions and abdominal and pelvic adhesions is denied. 

Special monthly compensation for the loss of use of a creative organ is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


